Exhibit 10.29

 

XENCOR, INC. EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
December 16, 2015 (the “Effective Date”), by and between Paul A. Foster, M.D.
(the “Executive”) and XENCOR, INC., a Delaware corporation (the “Company”). 
This agreement supersedes prior employment agreements of August 1, 2012 and
August 12, 2013 entered into by the Executive and the Company.

 

RECITALS

 

A.WHEREAS,  the Company desires to continue to retain Executive’s experience,
skills, abilities, background and knowledge with respect to the Company and its
business;

 

B.WHEREAS,  the Company and Executive desire to provide Executive with certain
benefits as set forth herein; and

 

C.WHEREAS,  Executive desires to continue to be in the employ of the Company and
is willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW,  THEREFORE ,  in consideration of the foregoing Recitals and the mutual
promises and covenants herein contained, and for other good and valuable
consideration the receipt and sufficiency of which is acknowledged, it is agreed
between the parties as follows:

 

1.TERM OF AGREEMENT.  This Agreement shall remain in effect from the Effective

Date until the earlier of:

 

(a)The date when Executive’s employment with the Company terminates for any
reason not described in Section 7(a); or

 

(b)The date when the Company or successor has met all of its obligations under
this Agreement following a termination of Executive’s employment with the
Company or successor to the Company.

 

2.EMPLOYMENT BY THE COMPANY.

 

(a)     Employment of Executive. Executive shall have the title of Senior Vice
President and Chief Medical Officer of the Company and shall report to the
Company’s President and Chief Executive Officer (the “CEO”). Executive shall
serve in such other capacity or capacities as the CEO or the Board of Directors
of the Company (the “Board”) may from time to time prescribe. Executive’s
employment with the Company is subject to the terms and conditions of this
Agreement. During Executive’s employment with the Company, Executive will devote
his best efforts and substantially all his business time and attention to the
business of

 

 





 

--------------------------------------------------------------------------------

 



the Company (except for paid time off benefits and/or reasonable periods of
illness or other incapacity permitted by the Company’s general employment
policies and applicable law).

 

(b)      Executive's Duties.     Executive shall perform such duties as  are
customarily associated with the position of Senior Vice President and Chief
Medical Officer consistent with the Bylaws of the Company and as required by the
CEO or the Board.  It is understood that Executive’s primary office shall be in
San Diego, CA, provided that he agrees to spend such time in the Monrovia, CA
office as the CEO reasonably believes necessary.

 

(c)     Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

(d)     At-will Employment. The Company and Executive acknowledge that either
party has the right to terminate Executive’s employment with the Company at any
time for any reason whatsoever, with or without cause, subject to the provisions
of Section 7 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the CEO.  Any rights of
Executive to additional payments or other benefits from the Company upon any
such termination of employment shall be governed by Section 7 of this Agreement.

 

3.COMPENSATION.

 

(a)     Salary. Executive shall receive for his services to be rendered
hereunder Four Hundred dollars ($400,000) annualized base salary (retroactive to
January 1, 2015) less standard deductions and withholdings, payable in
installments in accordance with the Company’s standard payroll practices, as may
be adjusted from time to time by the Board.  Executive’s base salary shall be
subject to periodic review and adjustment by the Company from time to time in
accordance with this Agreement.

 

(b)     Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
Company benefits and compensation practices that may be in effect from time
to time and provided by the Company to its employees generally. Executive shall
likewise be eligible to participate in any additional benefits programs that may
be in effect from time to time and provided by the Company to its executive
employees generally.

 

(c)     Performance Bonus.  Executive shall be eligible to earn an annual
performance bonus, with the target amount of such bonus equal to 35% of
Executive’s base salary, less standard deductions and withholdings (the
“Performance Bonus”), as such Performance Bonus may be adjusted from time to
time by the Board. Executive’s Performance Bonus will be based on corporate and
individual performance as determined by the Company in its sole
discretion. Executive must be employed by the Company on the date the
Performance Bonus is paid in order to be eligible to earn any Performance
Bonus. Any Performance Bonus





2

--------------------------------------------------------------------------------

 



Executive earns will be paid out in cash or stock in accordance with the
Company’s standard practice.

 

(d)     Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement of all reasonable expenses incurred by Executive in performing
Company services.  Executive agrees to furnish the Company reasonably adequate
records and other documentary evidence of such expenses for which Executive
seeks reimbursement.  Such expenses shall be accounted for under the policies
and procedures established by the Company and consistent with California law.

 

(e)      Equity Awards.    The Company has previously granted to Executive
certain option to purchase common stock of the Company.  Executive will be
eligible to participate in and receive equity grants under the Company’s equity
incentive plans from time to time in the discretion of the Board (or an
authorized committee thereof) and in accordance with the terms and conditions of
such plans.

 

(f)      Vacation; Benefits. Executive shall, in accordance with Company policy
and the terms of any applicable plan documents, be eligible for paid time off
and benefits under any executive benefit plan or arrangement, such as group
health insurance coverage and other fringe benefits, which may be in effect from
time to time and made available to the Company’s executives or key management
employees.

 

4.PROPRIETARY INFORMATION OBLIGATIONS.

 

As a condition of employment, Executive agrees that the Proprietary Information
and Inventions Agreement (the "PIIA") dated December 21 shall remain in full
force and effect. Executive's obligations under the PIIA shall survive
termination of this Agreement and shall remain in full force and effect
regardless of whether Executive continues to be employed by the Company.

 

5.OUTSIDE ACTIVITIES.

 

(a)      Competing Entities. While employed by the Company, Executive will not
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which was or should have been known by him to compete directly with
the Company, throughout the world, in any line of business engaged in (or
planned to be engaged in) by the Company; provided, however, that anything above
to the contrary notwithstanding, he may own, as a passive investor, securities
of any publicly owned competitor corporation, so long as his direct holdings in
any such corporation shall not in the aggregate constitute more than one percent
of the voting stock of such corporation.

 

(b)      Other Activities. In no event shall executive undertake any business
activities that would detract from his ability to devote substantially
full-time effort as an employee of the company, consistent with his title and
responsibilities. Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the 

 





3

--------------------------------------------------------------------------------

 



performance of his duties hereunder. At the sole discretion of the Chief
Executive Officer or the Board, Executive may serve on the board of directors of
other companies not directly competing with the Company if written consent is
obtained and Executive’s involvement does not interfere with Executive’s duties
and obligations to the Company.

 

6.CERTAIN DEFINITIONS USED IN THIS AGREEMENT.

 

(a)     Annual Base Salary. For all purposes of this Agreement, “Annual Base
Salary”  means Executive’s annual base salary in effect immediately prior to
Executive’s termination, or the rate in effect prior to any material reduction
in Executive’s base salary that would give Executive the right to resign for
Good Reason, as defined below.

 

(b)      Cause. For all purposes under this Agreement, “Cause” shall
mean Executive’s:

 

(i)     gross negligence or willful misconduct in the performance of Executive’s
duties to the Company as an employee of the Company (other than a failure
resulting from Executive’s complete or partial incapacity due to physical or
mental illness or impairment);

 

(ii)      material and willful violation of any federal or state law or
regulation applicable to the business of the Company;

 

(iii)      refusal or failure to act in accordance with any lawful specific
direction or order of the Board;

 

(iv)     commission of any act of fraud with respect to the Company;

 

(v)     breach of any material provision of Executive’s PIIA, including without
limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information or trade secrets; or

 

(vi)     conviction of, or entry of plea of nolo contendere to, a felony or a
crime involving moral turpitude. Whether or not the actions or omissions of
Executive constitute “Cause” within the meaning of this Section 6 shall be
decided by the Board based upon a reasonable good faith investigation and
determination.

 

(c)   Change in Control. For all purposes under this Agreement, “Change
in Control” shall mean:

 

(i)     a sale of all or substantially all of the assets of the Company;

 

(ii)     a merger or consolidation in which the Company is not the
surviving entity and in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than 50% of the voting power of the entity
surviving such transaction;

 





4

--------------------------------------------------------------------------------

 



(iii)     a reverse merger in which the Company is the surviving entity but the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than 50% of the voting power of the Company; or

 

(iv)     an acquisition by any person, entity or group (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or
subsidiary of the Company
or other entity controlled by the Company) of the beneficial ownership of
securities of the Company representing over 50% of the combined voting power
entitled to vote in the election of directors.

 

Notwithstanding the foregoing, any transaction or series of related
transactions, the primary purpose of which (i) is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately prior to such transaction or (ii) is to
raise capital for the Company in a bona fide equity financing shall not be a
“Change in Control” for purposes of this Agreement.

 

(d)     Good Reason. For all purposes under this Agreement, “Good Reason” for
Executive to terminate Executive’s employment hereunder shall mean the
occurrence of any of the following events without Executive’s consent; provided
however, that any resignation by Executive due to any of the following
conditions shall only be deemed for Good Reason if: (i) Executive gives the
Company written notice of the intent to terminate for Good Reason within 60 days
following the first occurrence of the condition(s) that Executive believes
constitutes Good Reason, which notice shall describe such condition(s); (ii) the
Company fails to remedy, if remediable, such condition(s) within 30 days
following receipt of the written notice (the “Cure Period”) of such condition(s)
from Executive; and (iii) Executive actually resigns his employment within the
first 15 days after expiration of the Cure Period:

 

(i)      a material reduction in Executive’s authority or job
responsibilities as an employee of the Company or successor to the Company;

 

(ii)      a change in Executive’s title without his consent;

 

(iii)      a material reduction in Executive’s annual base salary other than
pursuant to a Company-wide reduction of annual base salaries for employees of
the Company generally; or

 

(iv)      the relocation of the Executive’s offices by a distance of 50 miles or
more, which relocation requires an increase in Executive’s one-way driving
distance by more than 25miles.

 

7.TERMINATION BENEFITS.

 

(a)     Benefits Upon Termination Without Cause or for Good Reason.  In the
event Executive’s employment with the Company is terminated by the Company
without Cause (and other than as a result of Executive’s death or disability) or
Executive terminates his employment for Good Reason, in either case at any time,
then subject to Executive’s delivery to 

 





5

--------------------------------------------------------------------------------

 



 

the Company of a Release and Waiver in substantially the form attached hereto as
Exhibit A (the “Release and Waiver”) within the applicable time period set forth
therein, but in no event later than 45 days following termination of Executive’s
employment, and permitting such Release and Waiver to become fully effective in
accordance with its terms, the Company shall provide Executive with the
following severance benefits hereunder:

 

(i)     Severance pay in the form of a single lump sum payment equal to the sum
of (x) one hundred percent (100%) of Executive’s Annual Base Salary and (y) the
Executive’s maximum eligible annual bonus prorated based on the ratio that the
number of days from the beginning of the calendar year in which such termination
occurs through the date of termination bears to 365. Such payment shall be
calculated ignoring any decrease in Executive’s Annual Base Salary that forms
the basis for Executive’s termination for Good Reason, if applicable, and shall
be made on the first regular payroll date of the Company following the effective
date of the Release and Waiver and in no event later than March 15 of the year
immediately following the year in which Executive’s termination occurs, provided
the Release and Waiver is in effect.

 

(ii)     Notwithstanding any contrary terms of any stock option grant, option
agreement or other equity award agreement between the Company and Executive,
Executive shall vest immediately with respect to such number of outstanding
unvested stock options, shares of restricted stock and other equity awards
covering the Company’s common stock granted to Executive by the Company that are
subject to time-based vesting requirements and would have vested in accordance
with the applicable vesting schedule as if Executive had been employed for an
additional twelve (12) months as of the date of termination.

 

(iii)     If Executive is eligible for and timely elects continued group health
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“ COBRA”) following Executive’s termination, the Company will pay the COBRA
group health insurance premiums for Executive and Executive’s eligible
dependents until the earliest of (A) the close of the twelve (12) month period
following the termination of Executive’s employment (the “COBRA Payment
Period”), (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment.  References to COBRA premiums shall not include any amounts payable
by Executive under an Internal Revenue Code Section 125 health care
reimbursement plan. Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, in lieu of providing the COBRA premiums, the Company will instead pay to
Executive, on the last day of each remaining month of the COBRA Payment Period,
a fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings (such amount, the “Special Severance Payment”),
which payments shall continue until the earlier of expiration of

 

 





6

--------------------------------------------------------------------------------

 



the COBRA Payment Period or the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment.

 

(b)     Benefits Upon Termination Without Cause or for Good Reason in
connection with a Change in Control.     In the event Executive’s employment
with the Company is terminated by the Company or successor to the Company
without Cause (and other than as a result of Executive’s death or disability) or
Executive terminates his employment for Good Reason, in each case during the
period beginning one (1) month prior to the execution of a definitive written
agreement that if consummated in accordance with its terms would result in a
Change in Control and ending on the earlier of (1) the termination
of such agreement or (2) twelve (12) months following the consummation of a
Change in Control pursuant to such agreement (such period of time, the “ Change
in Control Period ”), then subject to Executive’s delivery to the Company or
successor to the Company of a Release and Waiver within the applicable time
period set forth therein, but in no event later than forty-five (45) days
following termination of Executive’s employment, and permitting such Release and
Waiver to become fully effective in accordance with its terms, the Company or
successor to the Company, if applicable, shall provide Executive with the
following severance benefits hereunder:

 

(i)     Severance pay in the form of a single lump sum payment equal to the sum
of (x) one hundred percent (100%) of Executive’s Annual Base Salary and (y) the
Executive’s maximum eligible annual bonus prorated based on the ratio that the
number of days from the beginning of the calendar year in which such termination
occurs through the date of termination bears to 365. Such payment shall be
calculated ignoring any decrease in Executive’s Annual Base Salary that forms
the basis for Executive’s termination for Good Reason, if applicable, and shall
be made on the first regular payroll date of the Company following the effective
date of the Release and Waiver and in no event later than March 15 of the year
immediately following the year in which Executive’s termination occurs, provided
the Release and Waiver is in effect.

 

(ii)     Notwithstanding any contrary terms of any stock option grant, option
agreement or other equity award agreement between the Company and Executive, all
outstanding stock options and other equity awards covering the Company common
stock held by Executive as of the date of termination that are subject to
time-based vesting requirements shall accelerate in full.

 

(iii)     If Executive is eligible for and timely elects continued group health
plan coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) following Executive’s termination, the Company will pay the COBRA
group health insurance premiums for Executive and Executive’s eligible
dependents until the earliest of (A) the close of the twelve (12) month period
following the termination of Executive’s employment (the “COBRA Payment
Period”), (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment.  References to COBRA premiums shall not include any amounts payable
by Executive under an Internal Revenue Code Section 125 health care
reimbursement plan. Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law

 

 





7

--------------------------------------------------------------------------------

 



 

(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, in lieu of providing the COBRA premiums, the Company
will instead pay to Executive, on the last day of each remaining month of the
COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), which payments shall continue until the earlier of
expiration of the COBRA Payment Period or the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment.

 

(c)     Benefits Upon Other Types of Terminations.  Upon Executive’s termination
of employment for Cause, due to Executive’s death or disability, or due to
Executive’s resignation from employment other than for Good Reason, the Company
shall pa y Executive (or Executive’s heirs, if applicable) Executive’s base
salary and accrued and unused vacation benefits and/or paid time off and any
other payments required to be made to or on behalf of Executive by law, as of
the date of Executive’s termination of employment, less standard deductions and
withholdings. Executive shall not be entitled to any other benefit or
compensation and the Company shall have no further obligations to Executive (or
Executive’s heirs, if applicable) under this Agreement.

 

(d)     Other Required Payments. Subject to Section 8, nothing contained in this
Section 7 or otherwise under this Agreement shall limit Executive’s right to
receive a payout of Executive’s accrued but unused vacation and/or paid time off
and any other payments required to be made to or on behalf of Executive by law,
as of the date of Executive’s termination of employment.

 

8.LIMITATION ON PAYMENTS.

 

(a)     If any payment or benefit Executive will or may receive from the Company
or otherwise (a “280G Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the of the Internal Revenue Code of 1986,
as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after -tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.





8

--------------------------------------------------------------------------------

 



 

(b)     Unless Executive and the Company agree on an alternative accounting firm
or law firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting or law firm required to be made hereunder. The
Company shall use commercially reasonable efforts to cause the accounting or law
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within 15 calendar days after the date on which Executive’s right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by
Executive or the Company) or such other time as requested by Executive or the
Company.

 

(c)     If Executive receives a Payment for which the Reduced Amount was
determined pursuant to clause (x) of Section 8(a) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 8(a) so
that no portion of the remaining Payment is subject to the Excise Tax. For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 8(a), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

 

9.SUCCESSORS.

 

(a)     Company’s Successors.    The Company shall require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets, by an agreement in substance and form
satisfactory to Executive, to assume this Agreement and to agree expressly to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform it in the absence of a succession. For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets which executes and delivers the assumption
agreement described in this Subsection (a) or which becomes bound by this
Agreement by operation of law.

 

(b)     Executive’s Successors.  This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

10.     APPLICATION OF INTERNAL REVENUE CODE SECTION 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”): shall not commence in connection with Executive’s termination
of employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A -1(h))

 





9

--------------------------------------------------------------------------------

 



(the “Separation From Service”), unless the Company reasonably determines that
such amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A. Each installment of Severance Benefits is
a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i) and
it is intended that payments of the Severance Benefits set forth in this
Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that such exemptions are
not available and Executive is, on Executive’s Separation From Service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A, then, solely to the extent necessary to avoid
the incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefit payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after Executive’s
Separation From Service or (ii) the date of Executive’s death.

 

Executive shall receive Severance Benefits only if Executive executes and
returns within the applicable time period set forth therein, the Release and
Waiver, and permits such Release and Waiver to become effective in accordance
with its terms, which shall in no event be longer than 60 days following
Executive’s Separation From Service (such latest permitted date, the “Release
Deadline”). If the Severance Benefits are not covered by one or more exemptions
from the application of Section 409A, and the Release and Waiver could become
effective in the calendar year following the calendar year in which Executive’s
Separation From Service occurs, the Release and Waiver will not be deemed
effective any earlier than the Release Deadline. Except to the minimum extent
that payments are delayed because Executive is a “specified employee” or until
the effectiveness of the Release and Waiver, all amounts will be paid as soon as
practicable in accordance with the Company’s normal payroll practices. All
amounts payable under the Agreement will be subject to standard payroll taxes
and deductions.

 

The Severance Benefits are intended to qualify for an exemption from application
of Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

 

11.MISCELLANEOUS PROVISIONS.

 

(a)     Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to Executive at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

(b)     Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by





10

--------------------------------------------------------------------------------

 



either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c)     Entire Agreement.  This Agreement (including the exhibits hereto)
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof, and supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) made or entered into by either party with respect to
the subject matter hereof.

 

(d)      No Setoff; Withholding Taxes.  There shall be no right of setoff or
counterclaim, with respect to any claim, debt or obligation against payments to
Executive under this Agreement. All payments made under this Agreement shall be
subject to reduction for payment of all federal, state and local employment
taxes and any other taxes required to be withheld by law.

 

(e)      Choice  of  Law.    The  validity,  interpretation,  construction  and
performance of this Agreement shall be governed by the laws of the State of
California, without regard to principals of conflicts of law.

 

(f)      Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(g)      No Assignment. The rights of any person to payments or benefits under
this Agreement shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation of this
Subsection (g) shall be void.

 

(h)     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(i)     At-Will Employment; No Employment Rights.   Executive acknowledges,
affirms and agrees that Executive’s employment with the Company is “at will,”
and subject to the provisions of this Agreement, may be terminated at any time
and for any reason whatsoever by Executive or the Company, with or without Cause
and with or without advance notice. This “at-will” employment relationship
cannot be changed except in a writing signed by the Company’s CEO.

 

(j)      Dispute Resolution -- To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, Executive’s employment with the Company, or the termination of
Executive’s employment from the Company, shall be resolv ed, to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted





11

--------------------------------------------------------------------------------

 



before a single arbitrator by JAMS, Inc (“JAMS”) or its successor, under JAMS’
then applicable rules and procedures for employment disputes (which can be found
at http://www.jamsadr.com/rules-clauses/, and which will be provided to
Executive on request). The arbitration shall take place in the county (or
comparable governmental unit) in which Executive was last employed
by the Company, as determined by the arbitrator; provided that if the arbitrator
determines there will be an undue hardship to Executive to have the arbitration
in such location, the arbitrator will choose an alternative appropriate
location. The Executive and the Company each acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. Executive will
have the right to be represented by legal counsel at any arbitration proceeding.
The arbitrator shall: (a) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (b) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
arbitrator, and not a court, shall also be authorized to determine whether the
provisions of this section apply to a dispute, controversy, or claim sought to
be resolved in accordance with these arbitration procedures. The Company shall
pay all arbitration fees and costs in excess of the administrative fees that
Executive would be required to incur if the dispute were filed or decided in a
court of law. Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

 

IN  WITNESS WHEREOF,  each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the Effective Date.

 

 

 

 

EXECUTIVE:

 

 

 

    /s/ Paul A. Foster, MD

 

Name: Paul A. Foster, MD

 

 

 

COMPANY:

 

 

 

XENCOR, INC.

 

 

 

By 

/s/ Bassil Dahiyat

 

 

 

Name 

Bassil Dahiyat

 

 

 

Title 

President and CEO

 

 

 



12

--------------------------------------------------------------------------------

 



EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the receipt of benefits set forth in the Employment
Agreement dated , 201_ (the “Agreement”) to which this form is attached,
I, ______________, hereby _____________ furnish XENCOR, INC.  and any and all
affiliated, subsidiary, related, or successor corporations (collectively, the
“Company”), with the following release and waiver (“Release and Waiver”). I
understand that if I timely sign, date and return this Release and Waiver, and I
do not revoke it, I will receive certain benefits pursuant to the terms and
conditions of the Agreement. I understand that I am not entitled to such
benefits unless I timely sign this Release and Waiver and allow it to become
effective.

 

General Release and Waiver. In exchange for the consideration to be provided to
me under the Agreement that I am not otherwise entitled to receive, I hereby
generally and completely Release and Waiver, acquit and forever discharge the
Company and its parent, subsidiary, and affiliated entities, and investors,
along with its and their predecessors and successors and their respective
directors, officers, employees, shareholders, partners, agents, attorneys,
insurers, affiliates and assigns (collectively, the “Released Parties”), of and
from any and all claims, liabilities and obligations, both known and unknown,
that arise from or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date that I sign this Release
and Waiver (collectively, the “Released Claims”). The Released Claims include,
but are not limited to: (1) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, other incentive compensation, vacation pay and the
redemption thereof, expense reimbursements, fringe benefits, stock, stock
options, or any other ownership or equity interests in the Company; (3) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (4) all tort claims, including but not
limited to claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including but not limited to claims for discrimination, harassment,
retaliation, attorneys’ fees, penalties, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the federal Family and Medical
Leave Act (“FMLA”), the California Labor Code (as amended), and the California
Fair Employment and Housing Act (as amended).

 

Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (1) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement
with the Company to which I am a party, the Company’s bylaws, or applicable law;
and (2) any rights which are not waivable as a matter of law.  In addition,
nothing in this Release and Waiver prevents me from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
hereby waive my right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding. I hereby represent and warrant that,
other than the Excluded Claims, I am not aware





1

--------------------------------------------------------------------------------

 



of any claims I have or might have against any of the Released Parties that are
not included in the Released Claims.

 

ADEA Waiver.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (“ADEA Waiver”). I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my ADEA
Waiver does not apply to any rights or claims that arise after the date I sign
this Release and Waiver; (b) I should consult with an attorney prior to signing
this Release and Waiver; (c) I have twenty-one (21) days to consider this
Release and Waiver (although I may choose to voluntarily sign it sooner); (d) I
have seven (7) days following the date I sign this Release and Waiver to revoke
the ADEA Waiver; and (e) the ADEA Waiver will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release and Waiver.

 

Section 1542 Waiver. In giving the general release herein, which includes claims
which may be unknown to me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code, which reads as follows: 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law of any other jurisdiction of similar effect with
respect to my release of claims, including but not limited to any unknown or
unsuspected claims herein.

 

Other Agreements and Representations. I further agree: (a) not to disparage the
Company, its officers, directors, employees, shareholders, and agents, in any
manner likely to be harmful to its or their business, business reputations, or
personal reputations; (b) not to voluntarily (except in response to legal
compulsion) assist any third party in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, investors, affiliates,
officers, directors, employees or agents; (c) to cooperate fully with the
Company, by voluntarily (without legal compulsion) providing accurate and
complete information, in connection with the Company’s actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters, arising from events, acts, or failures to act
that occurred during the period of my employment by the Company; and (d) I
hereby acknowledge and reaffirm my continuing obligations under the terms of my
Proprietary Information and Inventions Agreement. In addition, I hereby
represent that I have been paid all wages earned owed and for all hours worked,
I have received all the leave and leave benefits and protections for which I am
eligible, pursuant to FMLA, the California Family Rights Act, or any applicable
law or Company policy, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge my continuing obligations under my employee Proprietary
Information and Inventions Agreement with the Company (the “PIIA”) .





2

--------------------------------------------------------------------------------

 



This Release and Waiver attached to the Agreement as Exhibit A, along with the
PIIA, constitutes the complete, final and exclusive embodiment of the entire
agreement between the Company and me with regard to the subject matter hereof. I
am not relying on any promise or representation by the Company that is not
expressly stated herein. This Release and Waiver may only be modified by a
writing signed by both me and a duly authorized officer of the Company.

 

 

 

 

UNDERSTOOD AND AGREED:

 

 

 

 

 

 

 

NAME:

 

 

 

 

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------